Citation Nr: 9902588	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) at C5-7 with moderate stenosis and slight nerve 
root compression of C7 on the left.  

2.  Entitlement to service connection for major depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1980 to June 1980, 
from March 1981 to March 1985, and from November 1986 to 
February 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of entitlement to service connection for major 
depression is addressed in the REMAND portion of the 
decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veterans appeal.  

2.  There is no competent medical evidence of a nexus between 
the veterans DDD of the cervical spine and his period of 
active military service or some incident thereof.  


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
DDD at C5-7 with moderate stenosis and slight nerve root 
compression of C7 on the left is not wellgrounded.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veterans service medical records were negative for 
complaint, diagnosis, or treatment of any disorder of the 
cervical spine.  The veteran underwent reconstruction of the 
left shoulder in May 1988 as the result of recurrent 
dislocations.  He thereafter developed signs and symptoms of 
impingement syndrome.  He underwent arthroscopic 
acromioplasty in April 1989.  Effective February 2, 1990, the 
veteran was placed on the Temporary Disability Retired List 
(TDRL) pending final medical board disposition.  He was 
discharged from TDRL effective February 25, 1992.      

In September 1990, the RO granted service connection for 
postoperative residuals of recurrent dislocations of the left 
shoulder that required surgical reconstruction.  In October 
1994, the veteran filed a compensation claim for disorders 
including neck pain and limitation of motion.  

VA medical records showed that the veteran presented in 
December 1992 with complaints of left shoulder and neck pain.  
X-rays of the cervical spine showed no acute bony 
abnormality, though there was evidence of a possible previous 
surgical procedure at C6-7.  The veteran returned in May 1994 
with complaints of severe pain in the back of the neck and 
left arm.  Cervical spine X-rays showed neck muscle spasm but 
no acute bony abnormality.  The veteran was hospitalized in 
July 1994 for increasing cervical and lumbar pain.  He 
reported suffering neck injuries at age 14 and in 1983 while 
surfing.  He denied any recent injuries.  Examination was 
significant for decreased range of motion of the cervical 
spine.  The impression from a neurology consultation during 
hospitalization included chronic neck pain.  He was 
discharged one day after admission with diagnoses including 
chronic cervical pain.  His medications included Prozac and 
ibuprofen.  Magnetic resonance imaging (MRI) performed later 
in July 1994 showed mild degenerative changes at C5-6 and C6-
7 causing mild spinal stenosis.  Plain X-rays showed a normal 
cervical spine.  Notes from a neurology follow-up in 
September 1994 indicated that the veteran reported having 
back and neck problems since having left shoulder surgery.  
The neurologist interpreted the MRI results as normal.  There 
was no change in the examination.  The veteran was to 
continue his current medications.  

The RO received medical records from Daniel P. Elskens, M.D., 
of the Arnett Clinic.  The veteran was referred to Dr. 
Elskens in June 1994 for evaluation of neck and left arm 
pain.  He reported a history of problems and repeated 
injuries, including the left neck, since childhood.  It 
appeared from his record that he complained of neck pain 
since at least 1989.  On examination, there was limitation of 
cervical flexion.  A review of the plain cervical spine films 
revealed no significant abnormality of alignment.  The 
assessment was neck and back pain with some persistent 
suggestion of a left C7-type radiculopathy.  The veteran 
returned in August 1994 with the MRI report.  Dr. Elskens 
indicated that the study showed a completely normal cervical 
spine.  The assessment was persistent neck and arm pain of 
unknown etiology.  

Arnett Clinic records also included an October 1994 
examination by the Occupational Medicine department.  It was 
noted that the veteran had a history of cervical and lumbar 
spine pain that was currently treated at a VA facility.  
Current health conditions included mental stress, neck, back, 
and shoulder.    

In November 1994, the veteran underwent a VA orthopedic 
examination.  He related undergoing left shoulder surgery in 
service, after which he had pain down the arm and in the 
neck.  He felt the pain was related to an intraoperative 
position and neck hyperextension during intubation.  The 
examiner noted that extensive medical workups had been 
performed and did not show cervical nerve root problems.  On 
examination, musculature of the back and upper extremities 
was normal.  There was limitation of cervical spine motion, 
reported by the veteran as secondary to pain.  The examiner 
interpreted the previous MRI of the cervical spine as showing 
mild stenosis and some questionable nerve root compression at 
C7 on the left.  He also noted that an electromyograph (EMG) 
performed in August 1989 showed evidence of an injury to the 
medial core of the brachial plexus.  The examiner commented 
that the veteran had degenerative disease at C6 and 7 and 
possible nerve root compression at C7 on the left.  He 
recommended a neurological evaluation.  

In December 1994, the veteran had another VA orthopedic 
examination.  History and symptoms were unchanged.  
Examination revealed extremely limited motion of the cervical 
spine, reported by the veteran as due to pain.  The examiner 
commented that although there was some evidence of left C7 
nerve root compression, he did not believe that such a 
disorder was the entire etiology for the veterans symptoms.  
He suggested that the middle cord injury might be the cause 
of his neurologic pain syndrome.  

Also in December 1994, the veteran underwent a VA 
neurological evaluation.  He related having surgery on the 
left shoulder and waking to pain in the low posterior 
cervical region that radiated into the left arm.  Examination 
was significant only for 1+ deep tendon reflexes in the upper 
extremities and easy fatigability of the left shoulder 
muscles with repetitive motor testing.  The examiner reviewed 
reports of the cervical MRI and the left upper extremity EMG.  
The examiner commented that there was no evidence of cervical 
radiculopathy or myelopathy on examination.  He added that 
the veteran appeared to have a chronic pain syndrome 
involving the left shoulder and arm of unclear etiology.  

The veteran testified at a personal hearing in November 1995.  
He felt that he incurred a neck injury during surgery on the 
left shoulder in 1987.  He woke after the procedure with pain 
radiating from the neck to the hand.  He first sought medical 
attention for the cervical spine disorder in 1992, although 
he complained of neck pain in service but not while he was on 
TDRL.  Doctors had told him that his current neck disorder 
was related to a prior surgery.  After service, he had tried 
hot packs, massages, and Tylenol 3 to relieve the pain.  
While on TDRL, he went to a family physician for neck pain 
and the doctor gave him vitamins.  He did not think the 
doctor had any records.  The veteran worked at Great Lakes 
Chemical from October 1994 to August 1995.  He could not 
perform his duties due to his neck and arm problems.  He had 
worked three jobs after service and before working at Great 
Lakes Chemical.  None of these jobs required heavy lifting.  
He had no work-related injuries.  He felt that his two 
previous neck injuries healed without residuals.  The veteran 
was a surgical technician in service.  In service, someone 
suggested to him that something unusual occurred during his 
surgery.  He voluntarily left employment at Great Lakes 
Chemical.  He felt he was being pressured and that he would 
eventually be terminated.  He was not warned of any impending 
termination. 

The veteran underwent a VA orthopedic examination in February 
1997.  The examiner reviewed the veterans chart for purposes 
of the examination.  He underwent left shoulder 
reconstruction surgery in May 1988, after which the veteran 
experienced pain radiating from the neck down the left arm, 
as well as numbness and tingling.  These symptoms were 
thought secondary to an impingement problem, for which he 
later underwent left acromioplasty.  However, he continued to 
have numbness and tingling.  An EMG showed a medial cord 
brachioplexus injury.  An MRI of the cervical spine showed 
some degenerative changes.  The veteran continued to have 
complaints of weakness and loss of feeling in the left arm.  
Physical examination was unchanged from previous evaluations.  
The examiner stated that, after reviewing the records and 
discussing the problems with the veteran, he felt that the 
biggest problem was the brachioplexus stretch injury, which 
would easily cause continued pain anywhere from the neck down 
to the fingers.  The examiner thought that it was possible 
that the neck arthritis seen on the MRI could be contributing 
somewhat to the pain.  However, it was more than likely that 
the brachioplexus injury was causing the pain going from the 
neck to the hand.  

Also in February 1997, the veteran underwent a VA 
neurological examination.  The examiner reviewed the 
veterans history for purposes of the examination.  
Examination was essentially normal.  The impression was 
chronic shoulder and intermittent left arm pain.  There was 
no evidence on examination of significant peripheral 
neuropathy, brachial plexopathy, or cervical myelopathy.  The 
examiner found no need for clinical studies.  He stated that 
the veteran might have restricted range of motion secondary 
to postoperative or degenerative changes at the level of the 
shoulder joint, but there was no clinical evidence that the 
pain was creating a neurological deficit.  

VA medical records indicated that in August 1997 the veteran 
underwent insertion of a permanent spinal cord stimulator in 
the cervical spine.  Cervical X-ray reports dated in 
September 1997 showed proper position of the stimulator and 
straightening of the cervical spine.  A computerized 
tomography (CT) scan of the cervical spine dated in September 
1997 revealed the continued presence of the stimulator.  The 
neck was otherwise normal.  

In a December 1997 rating decision, the RO recharacterized 
the veterans left shoulder disability to include the 
brachial plexus injury and increased the disability rating to 
40 percent for a shoulder injury with severe incomplete 
paralysis of the upper radicular nerve group (the fifth and 
sixth cervical nerves).     


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military, 
naval, and air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Active military, naval, and air service 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled from a 
disease or injury incurred in the line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Active duty generally means full time duty in 
the Armed Forces, other than active duty for training.  
38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(b).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

Some chronic diseases are presumed service connected, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1133; 38 U.S.C.A. 
§ 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board initially notes that the veterans service records 
show that he was placed on TDRL effective February 2, 1990, 
and was released from TDRL on February 25, 1992.  During that 
period, the veteran was not engaged in full time duty in the 
Armed Forces.  Therefore, he was not on active duty as 
provided by law and regulation.  He has not alleged that he 
was on active duty for training or inactive duty training.  
Thus, for purposes of establishing service connection, the 
veteran was no longer on active military, naval, or air 
service as of February 2, 1990, the date he was placed on 
TDRL.  The earliest evidence of a possible cervical spine 
disorder is the December 1992 radiographic evidence, dated 
nearly two years later.  Therefore, presumption of in-service 
incurrence is not for application.      

With respect to DDD of the cervical spine, the Board finds 
that the claim is not well grounded.  Radiographic evidence 
shows DDD of the cervical spine.  Service medical records 
show that the veteran underwent left shoulder surgery in 
service.  However, there is no competent medical evidence of 
record of a nexus between the DDD of the cervical spine and 
active military service or some incident thereof.  That is, 
there is no medical evidence stating that the DDD of the 
cervical spine was incurred in service or is related to the 
left shoulder surgeries.  The Board acknowledges that the 
veteran served as a surgical technician in service.  However, 
there is no evidence to show that he has any particular 
medical expertise in orthopedics or neurology such that his 
opinion as to the relationship between the DDD of the 
cervical spine and service.  See Black v. Brown, 10 Vet. 
App. 279 (1997) (opinion of the veterans wife, a registered 
nurse, was not a qualified medical opinion when there was no 
evidence that she had special knowledge of cardiology and 
that she participated in the veterans treatment). 

The Board emphasizes that the VA examiner in February 1997 
stated that the veterans pain was a result of the brachial 
plexus injury rather than the degenerative changes in the 
cervical spine.  The RO adjusted the characterization of the 
existing service-connected left shoulder disability and 
increased the disability rating to reflect the additional 
disability resulting therefrom.  Thus, the veteran is being 
compensated for the disability resulting from the brachial 
plexus injury.   

In summary, the Board finds that the veteran has not 
submitted a well grounded claim for service connection for 
DDD of the cervical spine.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  Therefore, the duty to assist is not triggered and 
VA has no obligation to further develop the veterans claim.  
Epps, 126 F.3d at 1469; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
originally denied the veterans claim on the merits, while 
the Board has concluded that the claim is not well grounded.  
However, the Court has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for DDD of the cervical spine, he must submit 
competent medical evidence showing a relationship between the 
DDD of the cervical spine and his period of active military 
service or some incident thereof.  Robinette, 8 Vet. App. at 
77-78.
 

ORDER

Entitlement to service connection for DDD at C5-7 with 
moderate stenosis and slight nerve root compression of C7 on 
the left is denied.  


REMAND

The veteran also seeks entitlement to service connection for 
major depression.  He claims that the depression is the 
result of the service-connected left shoulder injury, 
inasmuch as the severity of the injury required his medical 
discharge from the military.

A review of the claims folder reveals that the RO addressed 
the issue on the basis of direct and presumptive service 
connection only.  The Board notes that presumptive service 
connection is not applicable in this case.  The only 
psychiatric disorders subject to the presumption are 
psychoses.  See 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
psychoses).  Major depression is recognized in the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV) as a mood disorder and not a psychosis.  

In any event, the RO failed to properly adjudicate the issue 
of whether secondary service connection was in order.  
Secondary service connection is established when a disorder 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veterans non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In those circumstances, compensation is allowable 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App.  448.  Although it appears 
that the RO in essence considered the possibility of 
secondary service connection, no rating decision of record 
specifically adjudicated that issue.  Moreover, the RO has 
not provided the veteran the law and regulations applicable 
to secondary service connection claims.   

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and severity of any psychiatric 
disorder present.  All indicated tests 
and studies should be performed.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  Based on information from 
the examination and from a review of the 
claims folder, the examiner is asked to 
answer the following questions: 1) does 
the veteran currently suffer from a 
diagnosed psychiatric disorder?  If so, 
2) is it as likely as not that the 
psychiatric disorder is proximately due 
to or the result of the veterans 
service-connected left shoulder 
disability?  If not, 3) is it as likely 
as not that the veterans service-
connected left shoulder disability 
aggravated the psychiatric disorder?  Any 
opinion expressed should be supported by 
a complete rationale.  If the examiner is 
unable to answer any of the above 
questions, the report should so state.     

2.  After completing any necessary 
development in addition to that specified 
above, the RO should adjudicate the 
veterans claim of entitlement to service 
connection for major depression as 
secondary to the service-connected left 
shoulder disability.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veterans claim.  
He is free to submit addition evidence if he desires.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).

- 2 -
